Citation Nr: 0740743	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic disorder 
manifested by chest pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
October 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  Jurisdiction over the claims file 
subsequently was transferred to the RO in Roanoke, Virginia.

The Board notes that the July 2004 rating decision also 
granted the veteran's claims for service connection for 
irritable bowel syndrome, bilateral plantar fasciitis, and 
patellofemoral syndrome of the right and left knees.  The 
veteran then appealed the noncompensable evaluations assigned 
for each disability.  During the pendency of this appeal, in 
an April 2006 rating decision the RO granted higher initial 
ratings for each of these disabilities.  The veteran 
expressed satisfaction with the assigned ratings and withdrew 
his appeal on these issues in April 2006.  Accordingly, these 
issues are not presently before the Board.

The veteran testified in support of his claim at a local 
hearing in April 2006.  A transcript of that proceeding is of 
record.


FINDING OF FACT

The veteran does not have a chronic disorder manifested by 
chest pain that had its onset in service.


CONCLUSION OF LAW

A chronic disorder manifested by chest pain was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with the notice required under 
the VCAA by letters mailed in February 2004 and February 
2006.  The RO specifically informed him of the evidence that 
would support his claim and that he should submit any 
pertinent evidence in his possession or provide VA with the 
information necessary for it to obtain such evidence.

Although notice with respect to the disability-rating and 
effective-date elements of the claim was not provided until 
March 2006, after the initial adjudication of the claim, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for chest pain is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The Board notes that the veteran has been afforded an 
appropriate fee-basis examination and that service medical 
records and other pertinent medical records have been 
obtained.  The veteran has not identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that RO has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Factual Background 

Service medical records reflect that the veteran complained 
of chest pain in July 1993.  Physical examination revealed no 
murmur or rubs in the heart.  The assessment was noncardiac 
chest pain and chondritis.  

In January 1997, the veteran complained of chest pain while 
coughing.  He was diagnosed with bronchitis.

Between February 1997 and May 2001, an ECG and several chest 
X-ray studies were performed.   These tests revealed no 
abnormalities or evidence of active cardiopulmonary disease.

In December 2002, the veteran complained of chest pain in the 
mid-sternum area.  He denied palpitations or shortness of 
breath.  Physical examination revealed regular heart rate and 
rhythm and pain with palpation mid-sternum.  The assessment 
was gastroesophageal reflux disease, for which medication was 
prescribed.  The health care provider noted, however, that if 
there were no improvement in symptoms within one week a 
diagnosis of costochondritis would be considered.

An ECG performed in June 2003 revealed a normal sinus rhythm.

The report of a July 2003 examination performed prior to the 
veteran's retirement from service notes his complaint that he 
experienced severe chest pain for 15 minutes the previous 
night.  A chest X-ray study that accompanied the report 
revealed no active cardiopulmonary disease.  

In March 2004, the veteran was afforded a fee-basis 
examination.  On physical examination, his heart had a normal 
rate and rhythm and was without murmurs.  An ECG revealed a 
nonspecific T abnormality, but a chest X-ray study again 
showed no active pulmonary disease.  

A September 2004 treatment record notes that the veteran's 
chest pain, which had been diagnosed as costochondritis, had 
resolved.  He denied any chest pain or palpitations.

In December 2004, a scheduled colonoscopy was postponed 
because a murmur was heard in the veteran's heart.  He denied 
shortness of breath, chest pain or discomfort, or 
palpitations.  Physical examination revealed normal heart 
rate, rhythm, and sounds.

The veteran testified in support of his claim at an April 
2006 hearing.  He stated that he sometimes experiences chest 
pain that feels the same as the chest pain that he 
experienced in service.  He acknowledged that he has not been 
diagnosed with a cardiac disease or condition but stated that 
he suspected he may have one because his health care provider 
had observed a possible heart murmur while preparing him for 
a colonoscopy.  

In a September 2006 private treatment record, the veteran 
reported to the emergency room of a private hospital 
complaining of chest pain.  He described the pain as 
substernal.  The pain was worse with breathing and occurred 
in episodes lasting several seconds during the past week.  He 
had some shortness of breath and a moderate cough.  Physical 
examination revealed regular heart rate and rhythm and no 
tenderness in the chest wall.  A chest X-ray study was 
negative.  Initially, an ECG was considered borderline, 
reflecting sinus tachycardia and abnormal R wave progression, 
but in the physician's notes, the ECG was interpreted as 
indicating a normal sinus rhythm.  He was discharged with a 
diagnosis of acute noncardiac chest pain and dyspnea.

One week later in September 2006, the veteran again 
complained of shortness of breath.  He also expressed concern 
about allergies.  He denied palpitations, syncope, anxiety, 
or wheezing.  On physical examination, his heart rate and 
rhythm were normal and no murmurs, rubs, or gallops were 
present, but his nose was crusted with white mucous.  The 
assessment was dyspnea and allergic rhinitis.  Pulmonary 
function tests and an asthma consultation were ordered.  

The veteran's primary health care provider subsequently 
reviewed the report of his emergency room treatment and 
ordered an echocardiogram.  However, the record contains no 
evidence that an echocardiogram or any other testing was 
performed.

In 2007, the RO requested two medical opinions from a 
Compensation and Pension clinical coordinator.  In the first 
opinion, the clinical coordinator, a family nurse 
practitioner, opined that it was less likely than not that 
the veteran's diagnosis of costochondritis in September 2004 
was related to his complaints of shortness of breath in 
September 2006.  She explained that costochondritis was not 
diagnosed in September 2006, and that his shortness of breath 
appeared to be related to the coughing symptoms that were 
noted in the treatment records and the allergic rhinitis that 
was diagnosed one week later.  She also indicated that the 
veteran's episodes of costochondritis were isolated, rather 
than chronic, since isolated costochondritis was 
characterized by shortness of breath with pain that resolved.

In the second opinion, the coordinator opined that the 
veteran's September 2004 episode of costochondritis was not 
likely related to his in-service costochondritis.  She again 
noted that costochondritis is inherently self-limiting, 
resolving within a couple of weeks, and stated that chronic 
costochondritis usually requires daily medication.  She 
explained that it would be very rare for flare-ups of chronic 
costochondritis to occur two years apart.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
chest pain.  Initially, the Board notes that chest pain 
alone, without a diagnosis of an underlying disorder, cannot 
be service-connected.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  The Board, therefore, has 
reviewed the medical evidence in order to ascertain whether 
there is any disability manifested by chest pain for which 
service connection may be granted. 

The veteran testified that he believes he may have a cardiac 
condition and noted that an ECG had been performed after a 
possible heart murmur was detected.  However, the medical 
evidence of record confirms that the veteran has not been 
diagnosed with any cardiac condition.  Although the report of 
a March 2004 fee-basis examination notes that an ECG 
reflected a nonspecific T wave abnormality, no diagnosis was 
rendered.  Additionally, the veteran's September 2006 ECG was 
ultimately interpreted as normal, and upon discharge, he was 
diagnosed with noncardiac chest pain and dyspnea.  There is 
no additional medical evidence to suggest that the veteran 
has a cardiac condition.  

Although the veteran testified that he believes he may have a 
heart condition, his lay assertion does not constitute 
competent medical evidence and, therefore, cannot be used to 
establish a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Indeed, as the veteran himself 
acknowledged at the April 2006 hearing, he has not been 
diagnosed with any cardiac condition.  In the absence of a 
diagnosis, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The Board also has considered whether service connection may 
be granted for costochondritis.  The record reflects that the 
veteran was diagnosed with costochondritis in service in July 
1993 and December 2002 after complaining of chest pain.  
However, a September 2004 treatment record notes that his 
costochondritis had resolved, and subsequent medical records 
reveal no further incidence of this condition.  This 
conclusion is supported by the opinion of the clinical 
coordinator, who indicated that the veteran does not have 
chronic costochondritis.  The clinical coordinator also 
opined that the veteran's episode of costochondritis in 
September 2004 and his post-service complaints of chest pain 
are unrelated.  In the absence of any medical evidence 
showing that the veteran has a chronic disorder manifested by 
chest pain, or evidence linking his in-service 
costochondritis to a current disability, service connection 
cannot be granted.


ORDER

Service connection for a chronic disorder manifested by chest 
pain is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


